Callahan and Davis, JJ. (dissenting).
We are constrained to dissent in part. We agree with the majority that the evidence adduced at the hearing establishes by “competent proof’ (Family Ct Act § 846-a) that respondent willfully violated the order of protection that prohibited respondent from having any contact with petitioner (see, Matter of Lentino v Lentino, *926185 AD2d 849; Matter of Mills v Mills, 163 AD2d 847). We further agree with the majority that there is no merit to the contention of respondent that the admission into evidence of the correspondence from respondent to the parties’ children violates the purported parent-child privilege (see, People v Harrel, 59 NY2d 620, affg 87 AD2d 21; People v Edwards, 135 AD2d 556, 557, lv denied 71 NY2d 968).
We disagree, however, with the majority that the sentence imposed is not illegal. Family Court Act § 846-a authorizes Family Court to "commit the respondent to jail for a term not to exceed six months” upon a finding that respondent willfully failed to obey a lawful order of the court (see, Matter of Vitti v Vitti, 202 AD2d 917, 920). Here, Family Court revoked previously imposed suspended sentences of nine months and committed respondent for a term of 18 months (three consecutive six-month terms). There is no provision in article 8 of the Family Court Act that authorizes the imposition of consecutive sentences (Matter of Vitti v Vitti, supra). Therefore, we would modify the order appealed from by vacating the sentence imposed, and we would remit the matter to Family Court for sentencing in accordance with Family Court Act § 846-a. (Appeal from Order of Monroe County Family Court, Bonadio, J.—Violate Order of Protection.) Present—Pine, J. P., Balio, Fallon, Callahan and Davis, JJ.